Citation Nr: 0903690	
Decision Date: 02/03/09    Archive Date: 02/12/09

DOCKET NO.  07-17 704	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for bilateral ankle 
disability.

2.  Entitlement to service connection for obstructive sleep 
apnea.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

J. Henriquez, Counsel




INTRODUCTION

The veteran had active service from August 1988 to August 
1992.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas.

The record reflects that the veteran was scheduled for a 
hearing before a Veterans Law Judge in Washington, DC, in 
March 2008, but that he failed to report for the hearing.



FINDINGS OF FACT

1.  The RO denied the veteran's claims of service connection 
for bilateral ankle disability and obstructive sleep apnea by 
a decision dated in November 2005, which was sent to the 
veteran on December 6, 2005.

2.  The veteran's notice of disagreement (NOD) was received 
on August 8, 2006.

3.  A statement of the case (SOC) was issued on February 1, 
2007, and the veteran was notified of his appellate rights, 
specifically that he had 60 days from the date of the 
statement of the case or the remainder of the one-year period 
that began with the date he was notified of the RO's denial, 
whichever was longer.

4.  The veteran filed a VA Form 9 (Appeal to Board of 
Veterans' Appeals), which was received by the RO on May 3, 
2007, more than 60 days after the issuance of the SOC.




CONCLUSION OF LAW

The veteran did not timely perfect an appeal as to the issues 
of entitlement to service connection for bilateral ankle 
disability and obstructive sleep apnea; thus, the Board has 
no jurisdiction to consider those issues, and they are 
dismissed.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 
20.202 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Regarding the timeliness of an appeal, the Board finds that 
the provisions of the Veterans Claims Assistance Act (VCAA) 
are not applicable because the appeal turns on a matter of 
law and not on the underlying facts or development of the 
facts.  See Manning v. Principi, 16 Vet. App. 534, 542 
(2002).  The United States Court of Appeals for Veterans 
Claims (Court) found in Manning that the VCAA can have no 
effect on appeals that are decided on an interpretation of 
the law as opposed to a determination based on fact.  Also 
see Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001).  Consequently, the Board 
is not required to address the RO's efforts to comply with 
the VCAA with respect to these issues.

Analysis

An appeal consists of a timely filed notice of disagreement 
in writing and, after a statement of the case has been 
furnished by the RO, a timely substantive appeal.  See 38 
C.F.R. § 20.200.  A substantive appeal consists of a properly 
completed VA Form 9 or correspondence containing the 
necessary information.  See 38 C.F.R. § 20.202.  A 
substantive appeal must generally be filed within sixty days 
from the date that the agency of original jurisdiction mails 
the statement of the case to the appellant, or within the 
remainder of the one-year period from date of mailing of the 
notification of the determination being appealed, whichever 
period ends later.  See 38 C.F.R. § 20.302.

The RO denied the veteran's claims for bilateral ankle 
disability and for obstructive sleep apnea in a November 2005 
rating decision.  The veteran was notified of the decisions 
taken on the claims by a letter dated December 6, 2005.  The 
veteran's NOD was received on August 8, 2006.

On February 1, 2007, the RO issued its SOC, which included a 
letter advising of the time period within which the veteran 
could appeal the denial of benefits.  The veteran's VA Form 9 
was received on May 3, 2007.  

The Board informed the veteran by letter dated November 26, 
2008, with a copy to his representative, of its intention to 
address the question of whether a substantive appeal was 
filed regarding his claims of entitlement to service 
connection for bilateral ankle disability and for obstructive 
sleep apnea.  The veteran was informed that he could submit 
argument pertinent to the question of the timeliness of his 
substantive appeal to the Board and that he could also 
present sworn hearing testimony if he so desired.  A copy of 
pertinent law and regulations accompanied the letter.  Sixty 
days were provided for his response.  The letter informed the 
veteran that if no response was received by the end of that 
period, it would be assumed that he had no argument to submit 
and did not want to request a hearing.

Neither the veteran nor his representative submitted any 
additional evidence or argument within the sixty-day period.

The Board finds that the veteran's substantive appeal on the 
issues of service connection for bilateral ankle disability 
and for obstructive sleep apnea was received more than 60 
days after the date of mailing of the SOC by the RO, and more 
than a year after the date of notification by the RO to the 
veteran of the rating decision on appeal.  The record does 
not reflect and the veteran does not argue that a request for 
an extension of time to file a substantive appeal on these 
issues was submitted by him, and no other good cause has been 
alleged or demonstrated.  In light of the foregoing, the 
Board concludes that the issues of entitlement to service 
connection for bilateral ankle disability and for obstructive 
sleep apnea are not in appellate status for lack of a timely 
substantive appeal.



ORDER

The appeal of the issue of entitlement to service connection 
for bilateral ankle disability is dismissed.

The appeal of the issue of entitlement to service connection 
for obstructive sleep apnea is dismissed.



____________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


